—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered January 26, 2000, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A determination by the hearing court as to whether a defendant is fit to proceed is accorded great deference (see People v Mendez, 297 AD2d 291 [2002]; People v Martin, 291 AD2d 459 [2002], lv denied 98 NY2d 653 [2002]; People v Cox, *686196 AD2d 596, 597 [1993]). Contrary to the defendant’s contention, the hearing court correctly determined that he was fit to proceed within the meaning of CPL 730.10 (1). The testimony of the experts finding the defendant competent was uncontroverted, and satisfied the People’s burden of demonstrating the defendant’s fitness by a preponderance of the evidence (see People v Mendez, supra; People v Cox, supra).
The defendant’s remaining contentions are without merit. Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.